PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/143,674
Filing Date: 2 May 2016
Appellant(s): Societe Des Produits Nestle S.A



__________________
Christopher Ramsey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/26/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 6-8, 13-17, 19-20, 23-26, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Forusz US Patent Application Publication No. 2002/0054949 (hereinafter referred to as Forusz) in view of Ragnarsson US Patent Application Publication No. 2012/0114819 (hereinafter referred to as Ragnarsson).
Regarding claims 1, 3, 6-8, 17 and 19, Forusz teaches a beverage concentrate comprising a citric acid acidulant, a flavor, aspartame or acesulfame-K or sucralose high-intensity sweetener ([0025]-[0026]); Forusz further teaches that the beverage concentrate is diluted 5 times to make a final beverage such that the final beverage can have about 0.0026 to 33% (w/v) maltodextrin derived from corn, about 0.013 to 0.26% (w/v) ascorbic acid, about 0.009 to 0.56% (w/v) citric acid  and a pH of about 4-4.6 ([0025]-[0026]); [0011]-[0021]). Maltodextrin derived from corn Fiber is interpreted to read on “a dietary fiber in the form of soluble corn fiber”.
Given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that the concentrate is 5 times concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claims 1 and 3 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the final beverage has about 0.013 to 0.26% (w/v) ascorbic acid and about 0.009 to 0.56% (w/v) citric acid and that that the beverage concentrate is 5 times concentrated, the amount of acidulant in the concentrate overlaps with that recited in claim 1 (for example, when the final beverage contains the highest amount 0.26% (w/v) ascorbic acid and the highest amount 0.56% (w/v) citric acid, the beverage concentrate will have 4.1% (w/w) acidulant, e.g., (0.56% +0.26%) x 5 = 4.1%, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The amount of acidulant of 4.1% acidulant in the concentrate as disclosed by Forusz is very close to the amount of “about 6%” recited in claim 6, given that both Forusz and the claimed invention are directed to beverage concentrate comprising fiber and acidulant, and that “about 6%” allows a value that is slightly below 6%, for example, 5%.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, Ragnarsson teaches a beverage concentrate that includes 5-30% acidulant to improve flavor and to provide a low pH (Table 27; [0123] and [0083]). 
Both Forusz and Ragnarsson are directed to acidic beverage concentrates with an acidulant ingredient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including an acidulant of 5-30% in order to improve flavor and to provide a low pH.
The amount of acidulant taught by Ragnarsson overlaps with that recited in claim 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Given that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6, the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, for the reason that dilution with water will normally result in the concentration of [H]+ decreasing. Thus, Forusz teaches a beverage with the pH of which overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Ragnarsson teaches a beverage concentrate having acidulant so that pH of the beverage concentrate is between 1.4 and 3.5 ([0087]). Ragnarsson further teaches that this pH range will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate ([0087]). Both Forusz and Ragnarsson are directed to acidic beverage concentrates with high acidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by adjusting the volume of acidulant to arrive at a beverage concentrate with a pH between 1.4 and 3.5 for the benefit of improving microbial stability and avoiding flavor degradation.
 	The pH taught by Ragnarsson falls within or overlaps with those in claims 1, 7 and 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Forusz in view of Ragnarsson does not teach that the viscosity of the beverage concentrate as recited in claims 1 and 19. However, given that Forusz in view of Ragnarsson teaches a beverage concentrate comprising an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber with the concentration overlapping with that recited in the claim, and the pH of the concentrate overlaps with that recited in the claim, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 4, Forusz in view of Ragnarsson teaches what has been recited above but does not teach that the serving size for the beverage concentrate is 5-10 ml. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have chosen any size of serving such that the final beverage has the preferable amount of fiber, acidulant and sweetener. Therefore, the amount of serving as recited in the claim is merely an obvious variant of the prior art.  	
Regarding claims 13 and 14, Forusz teaches a preservative comprising potassium sorbate ([0026]).
Regarding claims 15 and 16, Forusz teaches what has been recited above but does not teach the amount of preservative in the beverage concentrate. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of the preservative in the beverage concentrate to such that the beverage concentrate could maintain the desired shelf stability. As such, the concentration as recited in the claim is merely an obvious variant of the prior art.
Further, Ragnarsson teaches that a beverage concentrate should have from 0-0.1% preservative (Table 24).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including a preservative concentration taught by Ragnarsson to maintain the desired shelf stability.
  The preservative concentration taught by Ragnarsson overlaps with those in claims 15 and 16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 20, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate ([0025]), which necessarily form a buffer to modulate pH. 
Regarding claims 23-24, Forusz in view of Ragnarsson as recited above, teaches providing the beverage concentrate of claims 1. Forusz  in view of Ragnarsson does not teach “admixing a serving of 5 mL to 10 mL of the beverage concentrate with water to a volume in a range of about 6 ounces to about 20 ounces” in claim 23 and “the volume is about 8 ounces” recited in claim 24, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with water at his/her will to any volume depending on the intensity of the flavor of the beverage concentrate desired in the final beverage. 
Regarding claim 25, Forusz teaches the step of pasteurizing of the beverage concentrate ([0026]).
Regarding claim 26, Forusz teaches adding citric acid, sodium citrate, sodium ascorbate, and citric acid to the beverage concentrate, which necessarily form a buffer to modulate pH. 
Regarding claim 31, given that the final beverage has about 0.0026 to 33% (w/v) maltodextrin and that that the concentrate is 5 time concentrated, the soluble corn fiber concentration in the concentrate overlaps with that recited in claim 31 (for example, when the final beverage contains 6.6% maltodextrin, the concentrate will have 33% maltodextrin, assuming the density of the beverage concentrate or beverage is 1 g/ml). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 33, Forusz in view of Ragnarsson does not teach that the dietary fiber is 3 gram per serving. However, as recited above, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with any volume of water at his/her will to get a beverage with desired amount of fiber per serving depending on the intensity of the flavor of the beverage concentrate desired in the final beverage.

 (2) Response to Argument
Appellant asserts on page 4, bottom para. of the Brief that Forusz does not provide sufficient information to be able to compare with the claimed beverage concentrate, for the reason that Forusz devotes only para. to describe a concentrate form of its fiber formulation.
The examiner disagrees. Forusz devotes more than one para. to describe a beverage concentrate that comprises a citric acid acidulant, a flavor, a high intensity sweetener, and that the beverage concentrate is diluted 5 times to a make a final beverage that has 0.026-33% (w/v) maltodextrin, 0.013-0.26% ascorbic acid, 0.009-0.56% citric acid and a pH of 4-4.6. See para. [0011-0021] and [0025-0026] of Forusz. As such, the teaching of Forusz is sufficient to compare with the claimed subject matter.
Appellant asserts on page 5, bottom para. of the Brief that “The concentrate needed to have a high concentration of dietary fiber, yet the fiber had to remain soluble at a high concentration”.
Appellant is reminded that claim 1 is recited such that the beverage concentrate comprises “about 26% w/w to about 43% w/w of a dietary fiber in the form of soluble corn fiber”. Although the term “soluble” is mentioned in the claim, this term is limiting the “corn fiber” as opposed to the beverage concentrate. Appellant’s assertion that the fiber had to remain soluble in the beverage concentrate is not part of the claim.
Appellant argues on pages 4-9 of the Brief that Forusz does not teach its concentrate is diluted 5 times, for the reason that the solute would make a considerable contribution to the total volume of the solution. In particular, appellant is citing para. 5-7 of the Shah declaration filed 12/30/2021 which alleges that the volume of a solution should be the sum of the volume of the solute + the volume of the solvent (e.g., water). Appellant goes on to alleges that the two NPL do not support the examiner’s position, for the reason that one of the NPL acknowledges that solute can increase or decrease the volume, and that NPLs do not provide a basis to assume 20-60% solute would not contribute to the volume of the concentrate. Appellant cites para. 8-10 of the Shah declaration to support his allegation. Appellant also asserts that NPL do not teach the soluble fiber at a concentration of 26-43% would not contribute to the volume.
The examiner disagrees. According to appellant or declarant’s theory, if one dissolves 50 gram of table sugar in 100 ml water, the volume of the solution would be 131 ml because the volume of sugar is 31 cm3 (the density of table sugar is 1.6 g/cm3 so the volume of the table sugar is 50/1.6= 31 cm3) and volume of water is 100 ml. However, such a calculation has failed to consider the fact that when a solute is dissolved in a solvent such as water, the solute molecules take up the space between the water molecule. What really happens is that that the volume of the solution only increases by a negligible factor when solutes dissolve. As such, the Examiner’s calculation about 5 time dilution is reasonable and valid. Appellant is invited to refer to “Why doesn't a solute add to the volume of a solution?” and “Does Dissolving Change Volume?” for the knowledge that the solute adds little to the volume of the solution.
Further, the examiner is not taking the position that the solute does not change the volume of the solution. Instead, the examiner’s stance is that since Forusz teaches that “a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener (if utilized)”, a final beverage that has a low concentration of maltodextrin such as  6-10% maltodextrin is reasonably diluted from a concentrate that has 30-50% maltodextrin, knowing that the solute does not add too much to the volume of the solution as evidenced by the NPLs (for example, among the two NPLs, “Does dissolving change volume?” teaches that when a solute such as sugar is dissolved in water, the volume does not change much due that the solute molecules take up the space between the water molecule (last para.); and “Why doesn’t a solute add to the volume of solution?” teaches that the volume of the solute is tiny as compared to the volume of the solvent (page 2), and that the density of the concentrate is necessarily close to 1 g/ml because the concentrate is an aqueous concentrate. Unfortunately, appellant has not provided convincing evidence pointing to the contrary.
Thus, judging from the plain fact from the teaching of Forusz that the final beverage has a corn fiber concentration of 0.0026 to 33% (w/v) ([0015]), and that in making the beverage concentrate a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener, the beverage concentrate from which the final beverage is diluted from reasonably has a much higher fiber concentration which overlaps with the amount of 20-60% as claimed.
Appellant argues on pages 9-10 of Brief that there is no basis to assume that the density of the beverage concentrate is 1 g/ml. Appellant also argues that the examiner did not cite any reference suggesting all water-based concentration has a density of 1 g/ml. Appellant also argues that the examiner also improperly used the specific gravity of 1.243 g/ml or 1.245 g/ml as reported by the inventor. Appellant further cites Shah declaration para. 11-13 to support his allegation (note that para. 12 of Shah declaration asserts that appellant has reported a density of 1.243 g/ml or 1.245 g/ml for the claimed concentrate, which is bigger than 1 g/ml).
Those arguments are not persuasive. The concentrate of Forusz is a water based concentrate thus assuming a density of 1 g/ml for converting volume to mass is reasonable. The examiner does not take the position that all water based concentrate has a density of 1 g/ml. The examiner’s stance is that it is reasonable to assume a density of 1 g/ml for a water-based concentrate in the context of converting volume to mass. As for the density of 1.243 g/ml or 1.245 g/ml as reported by the specification, it is of note that the beverage concentrates that have the aforementioned densities are not the beverage concentrate of claim 1, for the reason that they contain a soluble fiber content that is way above the claimed amount (see Table 5 and Table 6, the concentrates contain more than 60% fiber).
Even if, in arguendo, that the beverage concentrate of claim 1 really has a density of 1.243 g/ml or 1.245 g/ml, such a value is still very close to 1 g/ml, and applying the density of 1.243 g/ml in the calculation of fiber content still results in a fiber content that overlaps with that recited in claims 1 (for example, when the final beverage contains 8% w/v maltodextrin, the concentrate will have 8% x 5/1.243 = 33% w/w maltodextrin). 
Note that the examiner does not use appellant's own specification for recreating the claims by assuming the density of Forusz’s being 1.243 or 1.245 g/ml in the rejection (nowhere in the rejection shows that the office is using the density provided by the appellant to arrive at the claimed invention). Instead, where appellant argues on  that assuming a density of 1 g/ml is not reasonable because that the beverage concentrate as claimed has a density of 1.243 or 1.245 g/ml, the examiner has shown that it is actually very reasonable to assume a density of 1 g/ml in calculating the amount of fiber and acidulant, for the reason that either 1.243 or 1.245 is very close to 1. Most importantly, applying a higher density such as 1.243 g/ml or more in the calculation does not result in a concentrate the fiber and acidulant contents of which differ much from using a density of 1 g/ml to do the calculation.
For the reasons set forth above, Appellant’s argument on page 11 of the Brief that Forusz does not teach the acidulant as claimed is not persuasive.
Appellant argues on page 11-12 of the Brief that it would not have been obvious to modify Forusz based on Ragnarsson by using acidulant of 5-30% to impart flavor and to provide a lower pH, for the reason that the beverage of Ragnarsson is not a fiber containing beverage thus it does not suggest modifying the beverage of Forusz would impart flavor, and that Forusz’s buffer would buffer the pH above the claimed range even if the skilled artisan tried to following the teaching of Ragnarsson.
Appellant’s arguments are considered but found unpersuasive. First, it does not appear the flavor imparted by the acidulant has anything to do with a fiber. In other words, acidulant will deliver flavor regardless whether there is fiber in the beverage. Second, as set forth in the office action mailed 01/26/2022, judging from the teaching of Forusz, the pH of the beverage is already reasonably lower than 4-4.6 before being modified with Ragnarsson, and modification of Forusz with Ragnarsson by adding more acidulant will undoubtedly further lower the pH. This fact holds even a buffer is present, for the reason that a buffer has its limit in resisting pH change upon the addition of [H] +.
On the other hand, when Forusz as modified by Ragnarsson teaches a beverage with a lower pH for the proposed benefits of improving microbial stability and avoiding the degradation of the flavor (see [0087] of Ragnarsson), a skilled artisan would have been motivated to choose a more suitable buffering system so as to make sure the pH of the concentrate is within the range as suggested by Ragnarsson. Appellant appears to have underestimated the level of an ordinary skill in the art.
Appellant asserts on pages 12-14 of the Brief that the Examiner cannot possibly assume the claimed viscosity range would be inherent feature of Forusz’s composition, because the structure of Forusz’s composition is not substantially identical to that of the claimed invention. Appellant goes on to assert that the examiner has not made a prima facie case of obviousness and the burden has not shifted to appellant. Appellant further asserts that Ragnarsson does not fill the gap because Ragnarsson teaches a non-fiber concentrate and is silent regarding the viscosity of the fiber-enriched concentrate as claimed. Appellant additionally cites para. 14 of the Shah declaration which asserts Examiner cannot possibly assume the viscosity of the Forusz’s concentrate would overlap with the claimed viscosity even though Forusz does not disclose a concentrate viscosity. The only thing we know about the viscosity of Forusz’ composition is that the viscosity of the diluted beverage is 1.4 centipoise or less.
The examiner disagree. Appellant is reminded that the rejection is over Forusz in view of Ragnarsson, not over Forusz alone. Nor does the examiner take the position that the concentrate of Forusz is substantially identical to the claimed concentrate. Instead, the examiner submits that Forusz in view of Ragnarsson teaches a beverage concentrate that is essentially the same as that recited in the claim because the prior art beverage concentrate comprises an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber the concentrations of which overlap with those ranged recited in the claim, and the pH of the concentrate overlaps with that recited in the claim, As such, it logically follows that the prior art beverage concentrate has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the examiner has made a prima facie case of obviousness the burden has been shifted to the appellant to show that the prior art does not have the claimed viscosity.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHANGQING LI/Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
                                                                                                                                                                                                     /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.